Citation Nr: 0014319	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-13 311	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1968.

The Board of Veterans' Appeals (Board) notes that, in 
correspondence of November and December 1996, shortly before 
his death, the veteran voiced his intention to file a claim 
for service connection for skin cancer (melanoma).  With the 
veteran's death in February 1997, that claim was transformed 
into one of entitlement to service connection for skin cancer 
(that is, melanoma) for the purpose of accrued benefits.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the Regional Office 
(RO) for clarification and, if necessary, appropriate action.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was metastatic (cancer) of the 
brain and lung, due to, or as a consequence of, melanoma.

3.  At the time of death, service connection was in effect 
for left femoral popliteal arterial occlusion, evaluated as 
40 percent disabling; left total knee replacement, status 
post meniscectomy with limitation of flexion and instability, 
evaluated as 30 percent disabling; incomplete motor and 
sensory paralysis of the right (major) radial nerve, 
evaluated as 30 percent disabling; the residuals of right 
(major) humerus fracture with scars and atrophy, evaluated as 
10 percent disabling; a scar as the residual of a left iliac 
crest donor site, evaluated as 10 percent disabling; and the 
residuals of left ankle fracture, evaluated as noncompensably 
disabling.

4.  The malignant melanoma which metastasized to the 
veteran's lung and brain, and which ultimately resulted in 
his death, was as likely as not the result of excessive sun 
exposure (sunburn) during the veteran's period of active 
military service.


CONCLUSION OF LAW

Excessive sun exposure (sunburn) incurred in service caused 
or contributed substantially or materially to cause death as 
a result of a malignant melanoma.  38 U.S.C.A. §§ 1110, 1131, 
1310 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records dated in August 1962 reveal 
that the veteran served on board the U.S.S. Kawishiwi, which 
was stationed at that time at Pearl Harbor, Hawaii.

In an undated service administrative record, it was noted 
that the veteran had been presented the Battle Efficiency 
Award by the Commander of Service Forces of the U.S. Pacific 
Fleet for service aboard the U.S.S. Kawishiwi during fiscal 
year 1963.

Service medical records, including reports of medical board 
proceedings dated in 1965 and 1966, are negative for history, 
complaints or abnormal findings indicative of the presence of 
excessive sun exposure (sunburn) or skin cancer.

A private pathology report dated in August 1974 is 
significant for a diagnosis of superficial basal cell 
carcinoma of the right temple.

A private pathology report dated in October 1975 is 
significant for diagnoses of actinic degeneration of an area 
of the veteran's forehead, as well as a focal area of basal 
cell carcinoma on the right side of the forehead.

In a private outpatient treatment record dated in late 
October 1975, there was noted a "new area" measuring 
approximately 1 centimeter in diameter of probable actinic 
keratosis on the left side of the veteran's forehead.  A 
punch biopsy of this area reportedly showed a focus of basal 
cell carcinoma.

Private outpatient treatment records covering the period from 
December 1979 to March 1986 show treatment during that time 
for various skin problems, predominantly actinic keratoses.

During the course of private outpatient treatment in mid-June 
1989, it was noted that an examination of the veteran's skin 
revealed the presence of mild actinic changes about his face 
and neck.  The clinical assessment was actinic keratoses.

Private outpatient treatment records covering the period from 
May to November 1990 show treatment during that time for 
various skin-related problems.  In early April 1990, an 
examination of the veteran's skin revealed two subcutaneous 
neoplasms of the arm, the etiology of which was uncertain, 
but which were most likely dermatofibroma.  Additionally 
noted was the presence of a lipoma in the area of the right 
anterior axillary line near the lower costal margin.

In mid-April 1990, it was noted that the veteran had given 
his informed consent regarding the removal of the 
aforementioned subcutaneous neoplasms from his right arm.

Approximately one week later, it was noted that pathological 
specimens of the aforementioned areas were consistent with 
benign lipomas.

In early July 1990, the veteran was seen for, among other 
things, a new lipoma proximal to the ulnocranian process on 
the right.  At the time of evaluation, no pertinent diagnosis 
was noted.

In early September 1990, there were noted a number of mild 
actinic keratotic areas about the veteran's face which were 
"minimal in degree."  Once again, no pertinent diagnosis was 
noted.  It was, however, recommended that the veteran receive 
"5 floro...uracil therapy later in the winter when he (had) 
less sun exposure at risk."  

In November 1990, the veteran inquired as to whether he 
should have further liquid nitrogen therapy to the actinic 
areas of his face which had "recently cropped up."  In 
addition, there was a mole on the left side of the veteran's 
face which appeared to be enlarging, and which was quite 
bothersome, with the veteran having a tendency to "nick or 
cut" it when shaving.  Physical examination revealed the 
presence of actinic changes predominantly in the left malar 
and left lateral inferior lower lip areas, as well as a 
benign nevus in the left anterior malar, accompanied by 
minimal actinic changes of the temporal forehead.  The 
clinical assessment was benign actinic keratoses.

Private outpatient treatment records covering the period from 
January 1991 to January 1993 show treatment during that time 
for actinic keratoses.

During the course of private outpatient treatment in mid-
March 1993, it was noted that the veteran had noticed a 
"change," specifically, an increase in size over the past two 
months, in a mole in the area of his right posterior 
shoulder.  Physical examination revealed a 7- by 8-
millimeter, irregularly pigmented lesion, with an irregular 
surface and irregular border.  There was a sharply marginated 
pigment network, with pseudopods, as well as an essential 
area of depigmentation, accompanied by a gray-bluish 
coloration.  The clinical  assessment was of a thoracic skin 
neoplasm, the etiology of which was uncertain, but which was 
likely a melanoma.

A private pathology report dated in late March 1993 is 
significant for a diagnosis of residual malignant melanoma, 
with a maximum thickness of less than .6 millimeters, and a 
predominantly radial growth phase pattern.  Reportedly, all 
margins of the aforementioned growth were free of neoplasia.

Private outpatient treatment records covering the period from 
April 1993 to March 1994 show treatment during that time for 
various skin-related problems.  In early April 1993, it was 
noted that biopsy results showed complete excision of a 
superficial spreading melanoma.

During the course of private outpatient treatment in early 
October 1996, it was noted that the veteran had begun to 
experience a slowly progressive weakness of his left arm and 
face, similar to "a dead feeling without any true 
paresthesia."  Additionally noted was some progressive 
difficulty with balance.  Noted at the time was that the 
veteran had a prior medical history of melanoma.  A physical 
examination was essentially unremarkable, with the exception 
of the presence of decreased sensation in the left lower face 
and arm, and in the trunk and left leg.  The clinical 
assessment was hemiparesis with difficulty with balance, 
"rule out central cerebral neoplasm."

Private magnetic resonance imaging conducted in early October 
1996 was significant for an abnormal lesion or mass in the 
veteran's right pons, which was suggestive of various tumor-
like characteristics.  Given the veteran's past history of 
melanoma, it was felt that there was a "likely possibility of 
melanoma metastatic focal area."

Subsequent private magnetic resonance imaging conducted in 
mid-October 1996 revealed the presence of a right pontine 
mass, likely representative of the presence of metastasis.

In correspondence of October 1996, the veteran's private 
physician wrote that he had biopsied the veteran 
stereotactically the previous Monday, and that the lesion in 
question appeared consistent with metastatic malignant 
melanoma.

Private computerized axial tomography conducted in early 
November 1996 yielded evidence of multiple bilateral 
pulmonary nodules worrisome for metastases, as well as 
multiple retroperitoneal nodules, likewise worrisome for 
metastases.  Further noted were a number of subcutaneous 
nodules in the veteran's right posterior lower chest and left 
buttock, and in the ischiorectal fat.

In early December 1996, the veteran underwent a left temporal 
craniotomy with evacuation of hematoma and resection of a 
metastatic lesion.  The postoperative diagnosis was 
metastatic melanoma with associated intercerebral hematoma in 
the left temporal lobe.

In correspondence of mid-December 1996, the veteran's private 
physician wrote that the veteran had recently been diagnosed 
with metastatic melanoma to the brain and brain stem, with 
additional metastatic lesions to the pulmonary tissues.  
Reportedly, the original site of the veteran's melanoma was 
the right posterior thoracic skin near the scapula.  
According to the veteran's physician, the "most likely 
etiology" of this melanoma was "consistent with the 
(veteran's) history of a severe sunburn requiring one week of 
hospitalization while in the United States naval service."

On February [redacted], 1997, the veteran expired.  According 
to the Certificate of death, the immediate cause of the veteran's 
death was metastatic cancer of the brain and lung, due to, or 
as a consequence of, melanoma.

Submitted at the time of a hearing before a traveling member 
of the Board in July 1999 were various photos of the veteran, 
reportedly taken in September 1963.

Analysis

At the outset, the Board is of the opinion that the 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, the 
Board finds that the appellant has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required in order to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that, while in service, the 
veteran sustained a severe sunburn, which required 
hospitalization, and which led to the development of the 
melanoma which ultimately caused his death.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor, such as melanoma, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

In the present case, service medical records are negative for 
evidence of either a severe sunburn requiring 
hospitalization, or skin cancer.  However, given the 
veteran's service at Pearl Harbor, and as a member of the 
Pacific Fleet, it is reasonable to assume that he sustained 
at least some exposure to sun during his period of active 
service.  The veteran, prior to his death, and the appellant 
have consistently claimed that, during service, he received 
significant sun exposure when stationed aboard open naval 
vessels, and that, due to the nature of such activities, he 
received what could reasonably be considered minimal 
protection from the sun.  Under such circumstances, the Board 
finds that the appellant's allegations of sun exposure are 
consistent with the veteran's verified service records, and 
that the benefit of the doubt regarding the veteran's in-
service sunburn should be resolved in his favor.

Turning to the alleged nexus between the veteran's in-service 
sun exposure (including sunburn) and his later melanoma, the 
Board notes that, beginning in 1974, the veteran received 
treatment on a somewhat regular basis for recurrent skin 
problems, including basal cell carcinoma, and actinic 
keratoses.  Indeed, in early September 1990, it was 
recommended that treatment for actinic keratoses be postponed 
until later in the winter, when the veteran had "less sun 
exposure."  In correspondence of mid-December 1996, shortly 
before the veteran's death, his private physician wrote that 
the "original site" of the veteran's melanoma was the skin of 
the right posterior thoracic area, near the scapula.  Further 
noted was that the "most likely etiology" of the veteran's 
melanoma was his history of a severe sunburn requiring a one-
week period of hospitalization while in the United States 
naval service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The Board concedes that, based upon a review of the entire 
record, there exists no evidence of skin cancer in service, 
or for many years following the veteran's discharge.  
Nonetheless, the cumulative medical evidence submitted, and, 
in particular, the recent statement of the veteran's private 
physician, tends to link the veteran's fatal melanoma to his 
history of sun exposure while on active duty.  Taken in 
conjunction with the appellant's testimony and that of her 
daughter given at the time of a hearing before a member of 
the Board in July 1999, the Board is of the opinion that the 
weight of the evidence in this case warrants a grant of 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

